Exhibit 10.6
JUNE 8, 2010 WAIVER OF LETTER OF INTENT OF AGREEMENT, CONSENT AND WAIVER DATED
APRIL 9, 2010 BY AND BETWEEN IRVINE SENSORS CORPORATION AND LONGVIEW
June 8, 2010
S. Michael Rudolph
Longview Fund, L.P.
505 Sansome Street, Suite 1275
San Francisco, CA 94111
Re: Purchase Deposit and Waiver of LOI Requirement
Dear Mike:
Pursuant to our conversations, we have agreed to the following in connection
with the Agreement, Consent and Waiver (“Agreement”) entered into by Irvine
Sensors Corporation (“Irvine”) and Longview Fund, L.P. (“Longview”) on April 9,
2010 and the Letter of Intent (“LOI”) dated June 1, 2010 I delivered to
Longview. Upper case terms are the same as employed in the Agreement.
I am withdrawing the LOI and we will deem it is not having been delivered. In
consideration of the $15,000 deposit which I made by personal check (“Deposit”),
which you may accept and deposit immediately, Longview agrees to waive the LOI
requirement contained in Section 2 of the Agreement. This waiver applies only to
the LOI requirement and all other obligations of Irvine and Longview set forth
in the Agreement remain in full force and effect and are not waived. For
purposes of clarity, if for any reason whatsoever, a Buyout or Complete Sale do
not occur on or before July 15, 2010, the Deposit is forfeited and Irvine must
deliver the Contingent Securities and Contingent Warrant to Longview as
contemplated by the Agreement. Similarly, Longview shall be required to sell all
of its Preferred Stock and Waiver Securities then held to any party reasonably
acceptable to Longview on the terms set forth in Section 2 of the Agreement
provided that such Buyout closes on or before July 15, 2010.
In the event a Buyout does occur with another party or parties on or prior to
July 15, 2010 or if a Complete Sale occurs on or before July 15, 2010, Longview
agrees to return the Deposit to me.
If the foregoing comports with your understanding of our agreement, please
execute this letter in the space provided below and return a copy to me via
email or physical delivery at the address shown.

     
 
  Very truly yours,
 
  /s/ John C. Carson
 
  John C. Carson

The undersigned hereby agrees to the foregoing as of the date first written
above:

                  LONGVIEW FUND, L.P.   IRVINE SENSORS CORPORATION
 
                By:   /s/ S. Michael Rudolph   By:   /s/ John J. Stuart, Jr.    
Title:   CFO — Viking Asset Management,
LLC, Investment Advisor to
Longview Fund, L.P.       Title: Sr. VP & CFO 

 

 